Matter of Julius H. (Beatrice P.) (2014 NY Slip Op 06202)
Matter of Julius H. (Beatrice P.)
2014 NY Slip Op 06202
Decided on September 17, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 17, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2013-07616
 (Docket No. B-4904-12)

[*1]In the Matter of Julius H. (Anonymous). Orange County Department of Social Services, petitioner-respondent; 
andBeatrice P. (Anonymous), respondent-appellant, et al., respondent.
Joseph J. Artrip, Cornwall, N.Y., for appellant.
Langdon C. Chapman, County Attorney, Goshen, N.Y. (Stephanie Bazile of counsel), for respondent.
Mark Specthrie, Middletown, N.Y., attorney for the child.
DECISION & ORDER
In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Orange County (Currier Woods, J.), dated June 26, 2013, as, after a fact-finding hearing, found that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child, terminated her parental rights, and transferred guardianship and custody of the subject child to the Orange County Department of Social Services for purposes of adoption.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly found that there was clear and convincing evidence that the mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b[4][c]). A forensic psychiatrist, who interviewed the mother and reviewed records, including medical records, testified that the mother had a long history of psychiatric problems and had paranoid personality disorder and borderline personality disorder. That forensic psychiatrist made statements, at the hearing and in his reports, tending to show that, if the child were returned to the mother, the child would be at risk of being neglected due to the nature of the mother's illness (see Matter of Christina L.N. [Louica J.], 113 AD3d 777, 777-778; Matter of Alexander James R., 48 AD3d 820, 820-821; Matter of Nina D., 6 AD3d 702, 703; Matter of Laura D., 270 AD2d 260, 261). Such evidence is sufficient to support the Family Court's determination that the mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b[4][c]).
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court